WALTER M. ELSWICK, Judge.
This claim was submitted upon the record by the state road commission under the shortened procedure prescribed by section 17 of chapter 20 of the acts of 19¡41. From the record it appears that William White was killed on March 26, 1935, while driving a loaded truck for the state road commission during the course of his employment. He stopped the truck to back up to dump and stalled the engine. He then lost control of the truck which went through a guardrail and over a steep bank, 1023 feet from the point at which he started backing. The speed of the truck was estimated at 5 miles per hour when it went over the bank. N© mechanical defects were apparent after accident.
*88At the time of decedent’s death the state road commission was not a subscriber to the workmen’s compensation commission. The decedent, William White, left surviving him a son, William Clayton White, who was under sixteen years of age, but who will arrive at the age of 16 on the 9th day of June 1943.
Appropriations were made by the Legislature in the nature of compensation to the infant child of the deceased employee as follows: By appropriations act of 1937, the sum of $600.00 for the then ensuing biennium; by appropriations act of 1939, the sum of $240.00, for the then ensuing biennium, and by appropriations act of 1941, the sum of $240.00.
The claim as submitted is for the sum of $53.00, representing compensation for 5 months at $10.00 per month, and 9 days at 33-1/3 cents per day as compensation to be continued until said William Clayton White arrives at the age of sixteen. This recommendation is made since the state road commission did not carry workmen’s compensation at the time of the fatal injury.
In view of the policy and intent shown by the Legislature by said appropriations made, the recommendations of the department concerned and' the approval for payment by the special assistant to the attorney general, we recommend an award of $53.00 payable to Helen Clayton Deck, guardian for William Clayton White.